COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  LEONEL HERNANDEZ,                              §               No. 08-19-00152-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                168th District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §               (TC# 20160D03827)

                                                 §

                                           ORDER

       The Court has this day considered the joint agreed motion for an extension of time to file

the trial court’s findings and concludes the motion should be GRANTED.

       Therefore, the trial court has until January 18, 2022, to file the written findings of fact

pursuant to this Court’s order of September 21, 2021. The District Clerk shall prepare and forward

a supplemental clerk’s record containing the trial court’s findings on or before January 28, 2022.

       IT IS SO ORDERED this 19th day of November, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.